Citation Nr: 0527795	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1980 until 
retiring in September 2001.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for pes planus.  

Note also that, when filing of his substantive appeal (VA 
Form 9) in December 2003, the veteran requested a hearing in 
Washington, DC, before a Veterans Law Judge (VLJ) of the 
Board.  The Board scheduled his central office hearing for 
August 9, 2005, and sent him a letter notifying him of the 
date, time, and location of the hearing.  But he failed to 
appear for it.  There are no other hearing requests of 
record, and he has not justified his absence or requested to 
reschedule his hearing, so the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed pes planus during or as a 
result of his service in the military.




CONCLUSION OF LAW

The veteran's pes planus was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.
In the case at hand, the veteran was sent VCAA letters in 
January 2003 and December 2004 explaining the type of 
evidence required to substantiate his claim for service 
connection.  The letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letters nonetheless explained that 
he should identify and/or submit any supporting evidence.  
And in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
the Court held that requesting additional evidence supportive 
of the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
letters therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was first provided VCAA notice in 
January 2003, prior to the RO's initial adjudication of his 
claim for service connection for pes planus in March 2003.  
So this complied with the requirement that VCAA notice 
precede the initial RO adjudication.  And, although the RO's 
initial VCAA notice was not complete, in that it did not 
explain the evidence necessary to substantiate a claim of  
service connection, the more recent December 2004 VCAA 
notice, which corrected this defect, provided the veteran 
with ample opportunity to respond before his appeal was 
certified to the Board in March 2005.  And he submitted a 
statement in April 2005, although he has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

And if there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's July 1980 Report of Medical History for 
purposes of enlistment indicates he denied experiencing foot 
trouble, lameness, and bone or joint deformities.  The 
contemporaneous Report of Physical Examination indicates that 
clinical evaluations of his feet, lower extremities, and his 
musculoskeletal system were normal.



In addition, the veteran's May 1985, March 1988, May 1992, 
April 1993, and April 1999 Reports of Physical Examination 
also show that clinical evaluations of his feet, lower 
extremities, and musculoskeletal system were normal, as was 
his February 2001 separation examination.  And on each of 
those occasions, he denied experiencing foot trouble.

The veteran was afforded a VA general medical examination in 
July 2001.  According to the report, he did not complain of 
experiencing any foot problems.  Objective physical 
examination of his feet showed bilateral swollen arches, 
without any signs of flattening, callouses, or unusual shoe 
wear pattern.  The examiner concluded there was no evidence 
of pes planus.

A June 2003 statement from W. S. Wooddell, D.P.M., indicates 
the veteran was being treated for chronic plantar fasciitis 
secondary to pes planus.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
pes planus.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting the veteran has 
pes planus that was incurred during or as a result of his 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  His service medical records are negative for 
complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of pes planus, and several objective clinical 
examinations of his feet during service were consistently 
remarkable.  Of equal or even greater significance, he 
personally denied experiencing any problems with his feet 
while in service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the incidents 
in question, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).



More significantly, there is simply no medical evidence of a 
causal relationship between the veteran's pes planus - even 
once diagnosed - and his military service.  Neither Dr. 
Wooddell nor the July 2001 VA examiner associated the 
pes planus with the veteran's military service.  In fact, the 
VA examiner did not find any evidence of pes planus on 
objective physical examination.  And the veteran did not 
report any problems with his feet at that VA examination, 
which occurred while he was still in the military (he retired 
in September 2001).  Consequently, there currently is no 
persuasive medical nexus evidence of record indicating the 
veteran developed pes planus during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

So, in short, the only evidence suggesting the veteran's pes 
planus is related to his service in the military comes from 
him personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to diagnose a 
condition (to confirm he has a current disability) and to, in 
turn, link the disability to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have limited 
probative value without medical evidence substantiating them.  
Consequently, absent medical evidence of a causal 
relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


